Exhibit 10



AGREEMENT

This Agreement ("Agreement") is made and entered into on this 30th day of April,
2010 by and between Abakan Inc., of 2829 Bird Avenue, Miami, FL 33133 USA (the
"Company"), and Hermann Buschor, 1920 Stoney Brook Drive, Houston, TX, 77063
(hereinafter, the "Director").

W I T N E S S E T H:

WHEREAS, the Director is to be employed as a Non-Executive member of the Board
of Directors to advise on all matters relating to business development.

WHEREAS, the Director possesses intimate knowledge of both the Company’s
technology and the oil and gas pipeline industry;

WHEREAS, the Board has determined that this Agreement will reinforce and
encourage the Director's continued attention and dedication to the Company;

WHEREAS, the Director is willing to make his services available to the Company
and on the terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and the Director
hereby agree as follows:

1.     

Definitions.


When used in this Agreement, the following terms shall have the following
meanings:

(a)     “Accrued Obligations” means:

(i)     all accrued but unpaid Base Salary through the end of the Term of
Employment;

(ii)     

any unpaid or un-reimbursed expenses incurred in accordance with Company policy,
including amounts due under Article 5(a) hereof, to the extent incurred during
the Term of Employment;


(iii)     

any benefits provided under the Company’s employee benefit plans, programs or
arrangements in which the Director participates, in accordance with the terms
thereof, including rights to equity in the Company pursuant to any plan or
grant;


(iv)     

any unpaid Bonus in respect to any completed fiscal year that has ended on or
prior to the end of the Term of Employment; and


(v)     

rights to indemnification by virtue of the Director’s position as an officer or
director of the Company or its subsidiaries and the benefits under any
directors’ and officers’ liability insurance policy maintained by the Company,
in accordance with its terms thereof.


Page 1

Agreement – Hermann Buschor

--------------------------------------------------------------------------------

Exhibit 10



(b)     “Affiliate” means any entity that controls, is controlled by, or is
under common control with, the Company.

(c)     

“Base Salary” means the salary provided for in Article 4(a) hereof or any
increased salary granted to Director pursuant to Article 4(a) hereof.


(d)     

“Beneficial Ownership” shall have the meaning ascribed to such term in Rule
13d-3 promulgated under the Securities Exchange Act of 1934, as amended.


(e)     

“Board” means the Board of Directors of the Company.


(f)     

“Bonus” means any bonus payable to the Director pursuant to Article 4(b) hereof.


“Bonus Period” means the period for which a Bonus is payable. Unless otherwise
specified by the Board or by this agreement, the Bonus Period shall be the
fiscal year of the Company.



(g)     “Cause” means:

(i)     a conviction of the Director, or a plea of nolo contendere, to a felony
involving moral turpitude; or

(ii)     

willful misconduct or gross negligence by the Director resulting, in either
case, in material economic harm to the Company or any Related Entities; or


(iii)     

a willful continued failure by the Director to carry out the reasonable and
lawful directions of the Board; or


(iv)     

fraud, embezzlement, theft or dishonesty of a material nature by the Director
against the Company or any Affiliate or Related Entity, or a willful material
violation by the Director of a policy or procedure of the Company or any
Affiliate or Related Entity, resulting, in any case, in material economic harm
to the Company or any Affiliate or Related Entity; or


(v)     

a willful material breach by the Director of this Agreement.


An act or failure to act shall not be “willful” if (i) done by the Director in
good faith or (ii) the Director reasonably believed that such action or inaction
was in the best interests of the Company and the Related Entities.


(h)     “Change in Control” means:

(i)     The acquisition by any Person of Beneficial Ownership of more than fifty
percent (50%) of the then outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) (the foregoing Beneficial Ownership
hereinafter being referred to as a "Controlling Interest"); provided, however,
that for purposes of this definition, the following acquisitions shall not
constitute or result in a Change of Control: (v) any acquisition directly from
the Company; (w) any acquisition by the Company; (x) any acquisition by any
person that as of the Commencement Date owns Beneficial Ownership of a
Controlling Interest; (y) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any subsidiary of the
Company; or (z) any acquisition by any corporation pursuant to a transaction
which complies with clauses (A), (B) and (C) of subsection (iii) below; or

Page 2

Agreement – Hermann Buschor

--------------------------------------------------------------------------------

Exhibit 10



(ii)     During any period of two (2) consecutive years (not including any
period prior to the Commencement Date) individuals who constitute the Board on
the Commencement Date (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a director subsequent to the Commencement Date whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

(iii)     

Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each a “Business Combination”), in
each case, unless, following such Business Combination, (A) all or substantially
all of the individuals and entities who were the Beneficial Owners,
respectively, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than fifty percent (50%) of the then
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be, (B) no Person (excluding any employee
benefit plan (or related trust) of the Company or such corporation resulting
from such Business Combination beneficially owns, directly or indirectly, twenty
percent (20%) or more of, respectively, the then outstanding shares of common
stock of the corporation resulting from such Business Combination or any Person
that as of the Commencement Date owns Beneficial Ownership of a Controlling
Interest beneficially owns, directly or indirectly, more than fifty percent
(50%) of the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination, and (C) at least a
majority of the members of the Board of Directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Business Combination; or


(iv)     

approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.


(i)      “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended from time to time.

(j)     

“Code” means the Internal Revenue Code of 1986, as amended.


(k)     “Commencement Date” means April 1, 2010.

(l)     “Common Stock” means the common stock of the Company, par value $0.0001
per share.

Page 3

Agreement – Hermann Buschor

--------------------------------------------------------------------------------

Exhibit 10



(m)     “Competitive Activity” means an activity that is in material or direct
competition with the Company in any of the States within the United States, or
countries within the world, in which the Company conducts business with respect
to a business in which the Company engaged while the Director was employed by
the Company.

(n)     

“Confidential Information” means all trade secrets and information disclosed to
the Director or known by the Director as a consequence of or through the unique
position of his employment with the Company or any Related Entity (including
information conceived, originated, discovered or developed by the Director and
information acquired by the Company or any Related Entity from others) prior to
or after the date hereof, and not generally or publicly known (other than as a
result of unauthorized disclosure by the Director), about the Company or any
Related Entity or its business.


(o)     

“Disability” means the Director’s inability, or failure, to perform the
essential functions of his position, with or without reasonable accommodation,
for any period of three months or more in any 12 month period, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months.


(p)     

“Equity Awards” means any stock options, restricted stock, restricted stock
units, stock appreciation rights, phantom stock or other equity based awards
granted by the Company or any of its Affiliates to the Director.


(q)     

“Excise Tax” means any excise tax imposed by Section 4999 of the Code, together
with any interest and penalties imposed with respect thereto, or any interest or
penalties are incurred by the Director with respect to any such excise tax.


(r)     

“Expiration Date” means the date on which the Term of Employment, including any
renewals thereof under Article 3(b), shall expire.


(s)     

“Good Reason” means:


(i)     the assignment to the Director of any duties inconsistent in any
material respect with the Director's position (including status, titles and
reporting requirements), authority, duties or responsibilities as contemplated
by Article 2(b) of this Agreement, or any other action by the Company that
results in a material diminution in such position, authority, duties or
responsibilities, excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by the Company
promptly after receipt of notice thereof given by the Director;

(ii)     

any material failure by the Company to comply with any of the provisions of
Article 6 of this Agreement, other than an isolated, insubstantial and
inadvertent failure not occurring in bad faith and that is remedied by the
Company promptly after receipt of notice thereof given by the Director;


(iii)     

any purported termination by the Company of the Director's employment other than
for Cause pursuant to Article 6(b), or by reason of the Director’s Disability
pursuant to Article 6(c) of this Agreement, prior to the Expiration Date.


(t)     “Group” shall have the meaning ascribed to such term in Section 13(d) of
the Securities Exchange Act of 1934.

Page 4

Agreement – Hermann Buschor

--------------------------------------------------------------------------------

Exhibit 10



(u)     “Initial Term” means May 1, 2010 to April 30, 2012 .

(v)     “Person” shall have the meaning ascribed to such term in Section 3(a)(9)
of the Securities Exchange Act of 1934 and used in Sections 13(d) and 14(d)
thereof.

(w)     

“Related Entity” means any subsidiary, and any business, corporation,
partnership, limited liability company or other entity designated by Board in
which the Company or a subsidiary holds a substantial ownership interest.


(x)     

“Restricted Period” shall be the Term of Employment and if the Term of
Employment is terminated for any reason other than by the Company for Cause or
by the Director for Good Reason, the eighteen (18) month period immediately
following termination of the Term of Employment. Notwithstanding the foregoing,
the Restricted Period shall end in the event that (i) the Company fails to make
any payments or provide any Benefits required by Article 6 hereof with 15 days
of written notice from the Director of such failure or (ii) the Company no
longer has the rights to the confidential information.


(y)     “Severance Amount” shall mean six month’ s salary based on the salary in
place at the time of termination.

(z)      “Severance Term” means the one (1) year period following the date on
which the Term of Employment ends, but in any case will cover the period ending
April 30, 2012.

(aa)     “Stock Option” means a right granted to the Director under Article 5(d)
hereof to purchase Common Stock under the Company’s Stock Option Plan.

(bb)     “Stock Option Plan” means the Directors and Employees Incentive Stock
Option Plan that will be adopted and implemented by the Company, as amended from
time to time, and any successor plan thereto.

(cc)     “Term of Employment” means the period during which the Director shall
be employed by the Company pursuant to the terms of this Agreement.

(dd)     “Termination Date” means the date on which the Term of Employment ends.



2.     Employment.

(a)     Employment and Term.

The Company hereby agrees to employ the Director and the Director hereby agrees
to serve the Company during the Term of Employment on the terms and conditions
set forth herein.



Page 5

Agreement – Hermann Buschor

--------------------------------------------------------------------------------

Exhibit 10

(b)     Duties of Director.

During the Term of Employment, the Director shall be employed to advise as to
Commercial and Business Development, Project Management, Market Development,
Customer Relationship, and External Capability Acquisition. The Director shall
faithfully and diligently perform all services as may be assigned to him by the
Board of the Company, and shall exercise such power and authority as may from
time to time be delegated to him by the Board. The Director shall devote 50% of
his business time, attention and efforts to the performance of his duties under
this Agreement and render such services to the best of his ability, and use his
reasonable best efforts to promote the interests of the Company. Except for
Directors duties as Director of Marketing of Socotherm-LaBarge LLC, the Director
shall not engage in any other business or occupation, other than as declared and
existing at the Commencement Date during the Term of Employment, including,
without limitation, any activity that (i) conflicts with the interests of the
Company or its subsidiaries, (ii) interferes with the proper and efficient
performance of his duties for the Company, or (iii) interferes with the exercise
of his judgment in the Company’s best interests. Notwithstanding the foregoing
or any other provision of this Agreement, it shall not be a breach or violation
of this Agreement for the Director to (x) serve on civic or charitable boards or
committees, (y) deliver lectures, or fulfill speaking engagements, so long as
such activities do not significantly interfere with or significantly detract
from the performance of the Director’s responsibilities to the Company in
accordance with this Agreement.

3.     Term.

(a)     Initial Term.

The initial Term of Employment under this Agreement, and the employment of the
Director hereunder, shall commence on the Commencement Date and shall expire on
April 30, 2012, unless sooner terminated in accordance with Article 6 hereof.

(b)     Renewal Terms.

          At the end of the Initial Term, the Term of Employment automatically
shall renew for two (2) successive one (1) year terms (subject to earlier
termination as provided in Section 6 hereof), unless the Company or the Director
delivers written notice to the other at least two (2) months prior to the
Expiration Date of its or his election not to renew the Term of Employment.


4.     Compensation.

(a)     The Director shall receive one hundred thousand ( 100,000) shares of
Abakan stock, at the time of signing this Agreement.

(b)     Base Salary.

The Director shall receive a Base Salary at the annual rate of $120,000 during
the Term of Employment, with such Base Salary payable in installments consistent
with the Company's normal payroll schedule, subject to applicable withholding
and other taxes. The Base Salary shall be reviewed, at least annually, for merit
increases and may, by action and in the discretion of the Compensation Committee
of the Board, be increased at any time or from time to time, but may not be
decreased from the then current Base Salary. Once the Company has achieved
annual revenues of no less than $10,000,000 it is agreed that the Director may
request that the Compensation Committee retain a firm specializing in corporate
compensation to make salary recommendations in the specific case of the Director
and that the Compensation Committee will act on such recommendations.

Page 6

Agreement – Hermann Buschor

--------------------------------------------------------------------------------

Exhibit 10





(c)     Bonuses.

(i)      The Director shall receive such additional bonuses, if any, as the
Board may in its sole and absolute discretion determine.

(ii)     

Any Bonus payable pursuant to this Article 4(b) shall be paid by the Company to
the Director within 2 ½ months after the end of the Bonus Period for which it is
payable.


5.     Expense Reimbursement and Other Benefits.

(a)     Reimbursement of Expenses.

Upon the submission of proper substantiation by the Director, and subject to
such rules and guidelines as the Company may from time to time adopt with
respect to the reimbursement of expenses of Director personnel, the Company
shall reimburse the Director for all reasonable expenses actually paid or
incurred by the Director during the Term of Employment in the course of and
pursuant to the business of the Company. The Director shall account to the
Company in writing for all expenses for which reimbursement is sought and shall
supply to the Company copies of all relevant invoices, receipts or other
evidence reasonably requested by the Company.

(b)     Compensation/Benefit Programs.

During the Term of Employment, the Director shall be entitled to participate in
all medical, dental, hospitalization, accidental death and dismemberment,
disability, travel and life insurance plans, and any and all other plans as are
presently and hereinafter offered by the Company to its Director personnel,
including savings, pension, profit-sharing and deferred compensation plans,
subject to the general eligibility and participation provisions set forth in
such plans. During the term of employment the Company shall provide health
insurance which shall include medical, dental and prescription coverage with a
co-pay to be determined.

(c) Stock Options.

The Director shall be granted 250,000 stock options under (and therefore subject
to all terms and conditions of) the stock option plan or such other plans or
programs as the Company may from time to time adopt, and subject to all rules of
regulation of the Securities and Exchange Commission applicable thereto. The
options granted will vest as follows: one third on the first, second and third
anniversary of the grant and will have an exercise price of $1.30 per share. The
Director shall have a minimum of ten (10) years in which to exercise his
options.

(d) Other Benefits.

The Director shall be entitled to four (4) weeks of paid vacation each calendar
year during the Term of Employment, to be taken at such times as the Director
and the Company shall mutually determine and provided that no vacation time
shall significantly interfere with the duties required to be rendered by the
Director hereunder. Any vacation time not taken by Director during any calendar
year may be carried forward into any succeeding calendar year, subject to a
maximum accrual of ten (10) weeks. The Director shall receive such additional
benefits, if any, as the Board of the Company shall from time to time determine.

Page 7

Agreement – Hermann Buschor

--------------------------------------------------------------------------------

Exhibit 10



6.     Termination.

(a)     General.

The Term of Employment shall terminate upon the earliest to occur of (i) the
Director’s death, (ii) a termination by the Company by reason of the Director’s
Disability, (iii) a termination by the Company with or without Cause, or (iv) a
termination by Director with or without Good Reason. Upon any termination of
Director’s employment for any reason, except as may otherwise be requested by
the Company in writing and agreed upon in writing by Director, the Director
shall resign from any and all directorships, committee memberships or any other
positions Director holds with the Company or any of its subsidiaries.

(b)     Termination By Company for Cause.

The Company shall at all times have the right, upon written notice to the
Director, to terminate the Term of Employment, for Cause. In no event shall a
termination of the Director’s employment for Cause occur unless the Company
gives written notice to the Director in accordance with this Agreement stating
with reasonable specificity the events or actions that constitute Cause and
providing the Director with an opportunity to cure (if curable) within a
reasonable period of time. No termination of the Director’s employment for Cause
shall be permitted unless the Termination Date occurs during the 120-day period
immediately following the date that the events or actions constituting Cause
first become known to the Board. Cause shall in no event be deemed to exist
except upon a decision made by the Board, at a meeting, duly called and noticed,
to which the Director (and the Director’s counsel) shall be invited upon proper
notice. If the Director’s employment is terminated by the Company for Cause by
reason of Article 6(b) hereof, and the Director’s conviction is overturned on
appeal, then the Director’s employment shall be deemed to have been terminated
by the Company without Cause in accordance with Article 6(e) below. For purposes
of this Article 6(b), any good faith determination by the Board of Cause shall
be binding and conclusive on all interested parties. In the event that the Term
of Employment is terminated by the Company for Cause, Director shall be entitled
only to the Accrued Obligations.

(c)     Disability.

The Company shall have the option, in accordance with applicable law, to
terminate the Term of Employment upon written notice to the Director, at any
time during which the Director is suffering from a Disability. In the event that
the Term of Employment is terminated due to the Director’s Disability, the
Director shall be entitled to:

(i)     the Accrued Obligations, payable as and when those amounts would have
been payable had the Term of Employment not ended; +

(ii)     

the continuation of the health benefits provided to Director and his covered
dependents under the Company health plans as in effect from time to time after
the date of such termination at the same cost applicable to active employees
until the earlier of: (A) the expiration of the Severance Term on the first
anniversary of the Termination Date, or (B) the date the Director commences
employment with any person or entity and, thus, is eligible for health insurance
benefits; provided, however, that as a condition of continuation of such
benefits, the Company may require the Director to elect to continue his health
insurance pursuant to COBRA;


Page 8

Agreement – Hermann Buschor

--------------------------------------------------------------------------------

Exhibit 10



(d)     Death.

In the event that the Term of Employment is terminated due to the Director’s
death, the Director shall be entitled to:

(i)     the Accrued Obligations, payable as and when those amounts would have
been payable had the Term of Employment not ended;

(ii)     the Severance Amount, payable for the Severance Term; and

(iii)     the continuation of the health benefits provided to the Director’s
covered dependents under the Company health plans as in effect from time to time
after the Director’s death at the same cost applicable to dependents of active
employees until the expiration of the Severance Term on the first anniversary of
the Termination Date; provided, however, that as a condition of continuation of
such benefits, the Company may require the covered dependents to elect to
continue such health insurance pursuant to COBRA.

(e)     Termination Without Cause.

The Company may terminate the Term of Employment at any time without Cause, by
written notice to the Director not less than 30 days prior to the effective date
of such termination. In the event that the Term of Employment is terminated by
the Company without Cause (other than due to the Director’s death or Disability)
the Director shall be entitled to:

(i)     the Accrued Obligations, payable as and when those amounts would have
been payable had the Term of Employment not ended;

(ii)     

the Severance Amount, payable for the Severance Term;


(iii)     

the continuation of the health benefits provided to Director and his covered
dependents under the Company health plans as in effect from time to time after
the date of such termination at the same cost applicable to active employees
until the earlier of: (A) the expiration of the Severance Term, or (B) the date
the Director commences employment with any person or entity and, thus, is
eligible for health insurance benefits; provided, however, that as a condition
of continuation of such benefits, the Company may require the Director to elect
to continue his health insurance pursuant to COBRA; and


(f)     Termination by Director for Good Reason.

The Director may terminate the Term of Employment for Good Reason by providing
the Company thirty (30) days’ written notice setting forth in reasonable
specificity the event that constitutes Good Reason, which written notice, to be
effective, must be provided to the Company within one hundred and twenty(120)
days of the occurrence of such event. During such thirty (30) day notice period,
the Company shall have a cure right (if curable), and if not cured within such
period, the Director’s termination shall be effective upon the date immediately
following the expiration of the thirty (30) day notice period, and the Director
shall be entitled to the same payments and benefits as provided in Article 6(e)
above for a termination without Cause.





Page 9

Agreement – Hermann Buschor

--------------------------------------------------------------------------------

Exhibit 10



(g)     Termination by Director Without Good Reason.

The Director may terminate his employment without Good Reason by providing the
Company thirty (30) days’ written notice of such termination. In the event of a
termination of employment by the Director under this Section 6(g), the Director
shall be entitled only to the Accrued Obligations. In the event of termination
of the Director’s employment under this Article 6(g), the Company may, in its
sole and absolute discretion, by written notice, accelerate such date of
termination and still have it treated as a termination without Good Reason.

(h)     Termination Upon Expiration Date.

In the event that Director’s employment with the Company terminates upon the
expiration of the Term of Employment, the Director shall be entitled to and the
Company shall pay the Director:

(i)     the Accrued Obligations, payable as and when those amounts would have
been payable had the Term of Employment not ended;

(ii)     

the continuation of the health benefits provided to Director and his covered
dependants under the Company health plans as in effect from time to time after
the date of such termination at the same cost applicable to active employees
until the earlier of: (A) the expiration of the Severance Term, or (B) the date
Director commences employment with any person or entity and, thus, is eligible
for health insurance benefits; provided, however, that as a condition of
continuation of such benefits, the Company may require the Director to elect to
continue his health insurance pursuant to COBRA.


(i)     Change in Control of the Company.

If the Director’s employment is terminated by the Company without Cause or by
the Director for Good Reason during (x) the 6-month period preceding the date of
the Change in Control or (y) the two 2 year period immediately following the
Change in Control, the Director shall be entitled to:

(i)     the Accrued Obligations, payable as and when those amounts would have
been payable had the Term of Employment not ended;

(ii)     

the continuation of the health benefits provided to Director and his covered
dependants under the Company health plans as in effect from time to time after
the date of such termination at the same cost applicable to active employees
until the earlier of: (A) the expiration of the Severance Term, or (B) the date
Director commences employment with any person or entity and, thus, is eligible
for health insurance benefits; provided, however, that as a condition of
continuation of such benefits, the Company may require the Director to elect to
continue his health insurance pursuant to COBRA.


(j)     Release.

Any payments due to Director under this Article 6 (other than the Accrued
Obligations on any payments due on account of the Director’s death) shall be
conditioned upon Director’s execution of a general release of claims in the form
attached hereto as Exhibit A (subject to such modifications as the Company
reasonably may request).

Page 10

Agreement – Hermann Buschor

--------------------------------------------------------------------------------

Exhibit 10



(k)      Obligation to Mitigate Damages.

In the event of termination of the Term of Employment, the Director shall make
reasonable efforts to mitigate damages by seeking other employment, provided,
however, that the Director shall not be required to accept a position of
substantially different character than the position from which the Director was
terminated. To the extent that the Director shall receive compensation, benefits
and service credit for benefits from such other employment, the payment to be
made and the benefits and service credit for benefits to be provided by the
Company under the provisions of this Article 6 shall be correspondingly reduced.

(l)     Cooperation.

Following the Term of Employment, the Director shall give his assistance and
cooperation willingly, upon reasonable advance notice with due consideration for
his other business or personal commitments, in any matter relating to his
position with the Company, or his expertise or experience as the Company may
reasonably request, including his attendance and truthful testimony where deemed
appropriate by the Company, with respect to any investigation or the Company’s
defense or prosecution of any existing or future claims or litigations or other
proceedings relating to matters in which he was involved or potentially had
knowledge by virtue of his employment with the Company. In no event shall his
cooperation materially interfere with his services for a subsequent employer or
other similar service recipient. To the extent permitted by law, the Company
agrees that (i) it shall promptly reimburse the Director for his reasonable and
documented expenses in connection with his rendering assistance and/or
cooperation under this Article 6(l) upon his presentation of documentation for
such expenses and (ii) the Director shall be reasonably compensated for any
continued material services as required under this Article 6(l).

(m)     Return of Company Property.

Following the Termination Date, the Director or his personal representative
shall return all Company property in his possession, including but not limited
to all computer equipment (hardware and software), telephones, facsimile
machines, palm pilots and other communication devices, credit cards, office
keys, security access cards, badges, identification cards and all copies
(including drafts) of any documentation or information (however stored) relating
to the business of the Company, its customers and clients or its prospective
customers and clients (provided that the Director may retain a copy of the
addresses contained in his rolodex, palm pilot, PDA or similar device).

(n)     Section 409A.



To the extent that the Director otherwise would be entitled to any payment
(whether pursuant to this Agreement or otherwise) during the six months
beginning on the Termination Date that would be subject to the additional tax
imposed under Section 409A of the Code (“Section 409A”), (x) the payment shall
not be made to the Director during such six month period and instead shall be
made to a trust in compliance with Revenue Procedure 92-64 (the “Rabbi Trust”)
and (y) the payment shall be paid to the Director on the earlier of the
six-month anniversary of the Termination Date or the Director’s death or
Disability. Similarly, to the extent that the Director otherwise would be
entitled to any benefit (other than a payment) during the six months beginning
on the Termination Date that would be subject to the Section 409A additional
tax, the benefit shall be delayed and shall begin being provided (together, if
applicable, with an adjustment to compensate the Director for the delay) on the
earlier of the six-month anniversary of the Termination Date, or the Director’s
death or Disability.



Page 11

Agreement – Hermann Buschor

--------------------------------------------------------------------------------

Exhibit 10

(i)     The Company shall not take any action that would expose any payment or
benefit to the Director to the additional tax of Section 409A, unless (w) the
Company is obligated to take the action under an agreement, plan or arrangement
to which the Director is a party, (x) the Director requests the action, (y) the
Company advises the Director in writing that the action may result in the
imposition of the additional tax, and (z) the Director subsequently requests the
action in a writing that acknowledges that the Director shall be responsible for
any effect of the action under Section 409A.

(ii)     It is the Company’s intention that the benefits and rights to which the
Director could become entitled in connection with termination of employment
comply with Section 409A. If the Director or the Company believes, at any time,
that any of such benefit or right does not comply, it shall promptly advise the
other and shall negotiate reasonably and in good faith to amend the terms of
such benefits and rights such that they comply with Section 409A (with the most
limited possible economic effect on the Director and on the Company).

(o)     Clawback of Certain Compensation and Benefits.

If, after the termination of the Director’s employment with the Company for any
reason other than by the Company for Cause:

(i)     it is determined in good faith by the Board and in accordance with the
due process requirements of Article 6(b) that the Director’s employment could
have been terminated by the Company for Cause under Article 6(b) (unless the
Board knew or should have known that as of the Termination Date the Director’s
employment could have been terminated for Cause in accordance with Article
6(b)); or

(ii)     

the Director breaches Article 7; then, in addition to any other remedy that may
be available to the Company in law or equity and/or pursuant to any other
provisions of this Agreement, the Director’s employment shall be deemed to have
been terminated for Cause retroactively to the Termination Date and the Director
also shall be subject to the following provision: the Director shall be required
to pay to the Company, immediately upon written demand by the Board, all amounts
paid to him by the Company, whether or not pursuant to this Agreement, on or
after the Termination Date (including the pre-tax cost to the Company of any
benefits that are in excess of the total amount that the Company would have been
required to pay (and the pre-tax cost of any benefits that the Company would
have been required to provide) to the Director if the Director’s employment with
the Company had been terminated by the Company for Cause in accordance with
Article 6(b) above;




Page 12

Agreement – Hermann Buschor

--------------------------------------------------------------------------------

Exhibit 10

7.     Restrictive Covenants.

(a)     Non-competition.

At all times during the Restricted Period, the Director shall not, directly or
indirectly (whether as a principal, agent, partner, employee, officer, investor,
owner, consultant, board member, security holder, creditor or otherwise), engage
in any Competitive Activity, or have any direct or indirect interest in any sole
proprietorship, corporation, company, partnership, association, venture or
business or any other person or entity that directly or indirectly (whether as a
principal, agent, partner, employee, officer, investor, owner, consultant, board
member, security holder, creditor, or otherwise) engages in a Competitive
Activity; provided that the foregoing shall not apply to the Director's
ownership of Common Stock of the Company or the acquisition by the Director,
solely as an investment, of securities of any issuer that is registered under
Section 12(b) or 12(g) of the Securities Exchange Act of 1934, and that are
listed or admitted for trading on any United States national securities exchange
or that are quoted on the Nasdaq Stock Market, or any similar system or
automated dissemination of quotations of securities prices in common use, so
long as the Director does not control, acquire a controlling interest in or
become a member of a group which exercises direct or indirect control of, more
than five percent (5%) of any class of capital stock of such corporation. This
clause shall not apply to the Director’s duties for Socotherm-LaBarge LLC or its
affiliates and subsidiaries within the company’s current and planned scope of
business, except within the field of metallic, ceramic, or similar based wear
and corrosion resistant coatings.

(b)     Nonsolicitation of Employees and Certain Other Third Parties.

At all times during the Restricted Period, the Director shall not, directly or
indirectly, for himself or for any other person, firm, corporation, partnership,
association or other entity (i) employ or attempt to employ or enter into any
contractual arrangement with any employee, consultant or independent contractor
performing services for the Company, or any Affiliate or Related Entity, unless
such employee, consultant or independent contractor, has not been employed or
engaged by the Company for a period in excess of six (6) months, and/or
(ii) call on or solicit any of the actual or targeted prospective customers or
clients of the Company or any Affiliate or Related Entity on behalf of any
person or entity in connection with any Competitive Activity, nor shall the
Director make known the names and addresses of such actual or targeted
prospective customers or clients, or any information relating in any manner to
the trade or business relationships of the Company or any Affiliates or Related
Entities with such customers or clients, other than in connection with the
performance of the Director’s duties under this Agreement , and/or (iii)
persuade or encourage or attempt to persuade or encourage any persons or
entities with whom the Company or any Affiliate or Related Entity does business
or has some business relationship to cease doing business or to terminate its
business relationship with the Company or any Affiliate or Related Entity or to
engage in any Competitive Activity on its own or with any competitor of the
Company or any Affiliate or Related Entity.



Page 13

Agreement – Hermann Buschor

--------------------------------------------------------------------------------

Exhibit 10

(c)     Confidential Information.

The Director shall not at any time divulge, communicate, use to the detriment of
the Company or for the benefit of any other person or persons, or misuse in any
way, any Confidential Information pertaining to the business of the Company. Any
Confidential Information or data now or hereafter acquired by the Director with
respect to the business of the Company (which shall include, but not be limited
to, information concerning the Company's financial condition, prospects,
technology, customers, suppliers, sources of leads and methods of doing
business) shall be deemed a valuable, special and unique asset of the Company
that is received by the Director in confidence and as a fiduciary, and the
Director shall remain a fiduciary to the Company with respect to all of such
information. Notwithstanding the foregoing, nothing herein shall be deemed to
restrict the Director from disclosing Confidential Information as required to
perform his duties under this Agreement or to the extent required by law. If any
person or authority makes a demand on the Director purporting to legally compel
him to divulge any Confidential Information, the Director immediately shall give
notice of the demand to the Company so that the Company may first assess whether
to challenge the demand prior to the Director’s divulging of such Confidential
Information. The Director shall not divulge such Confidential Information until
the Company either has concluded not to challenge the demand, or has exhausted
its challenge, including appeals, if any. Upon request by the Company, the
Director shall deliver promptly to the Company upon termination of his services
for the Company, or at any time thereafter as the Company may request, all
memoranda, notes, records, reports, manuals, drawings, designs, computer files
in any media and other documents (and all copies thereof) containing such
Confidential Information.

(d)     Ownership of Developments.

All processes, concepts, techniques, inventions and works of authorship,
including new contributions, improvements, formats, packages, programs, systems,
machines, compositions of matter manufactured, developments, applications and
discoveries, and all copyrights, patents, trade secrets, or other intellectual
property rights associated therewith conceived, invented, made, developed or
created by the Director during the Term of Employment either during the course
of performing work for the Companies or their clients or which are related in
any manner to the business (commercial or experimental) of the Company or its
clients (collectively, the “Work Product”), within the field of use of metallic,
ceramic, or similar based wear and corrosion resistant coatings shall belong
exclusively to the Company and shall, to the extent possible, be considered a
work made by the Director for hire for the Company within the meaning of Title
17 of the United States Code. To the extent the Work Product within the
metallic, ceramic, or similar based wear and corrosion coatings field of use may
not be considered work made by the Director for hire for the Company, the
Director agrees to assign, and automatically assign at the time of creation of
the Work Product, without any requirement of further consideration, any right,
title, or interest the Director may have in such Work Product. Upon the request
of the Company, the Director shall take such further actions, including
execution and delivery of instruments of conveyance, as may be appropriate to
give full and proper effect to such assignment. The Director shall further: (i)
promptly disclose the Work Product to the Company; (ii) assign to the Company,
without additional compensation, all patent or other rights to such Work Product
for the United States and foreign countries; (iii) sign all papers necessary to
carry out the foregoing; and (iv) give testimony in support of his inventions,
all at the sole cost and expense of the Company. The Company's right and
interest in certain technology, known as the Powdermet Technology, and any
developments or Work Product thereto are subject to the provisions of a License
Agreement in which the Company is the Licensee and such developments accrue to
the Licensor.



Page 14

Agreement – Hermann Buschor

--------------------------------------------------------------------------------

Exhibit 10

(e)     Books and Records.

All books, records, and accounts relating in any manner to the customers or
clients of the Company, whether prepared by the Director or otherwise coming
into the Director's possession, shall be the exclusive property of the Company
and shall be returned immediately to the Company on termination of the
Director's employment hereunder or on the Company's request at any time.

(f)     Acknowledgment by Director.

The Director acknowledges and confirms that the restrictive covenants contained
in this Article 7 (including without limitation the length of the term of the
provisions of this Article 7) are reasonably necessary to protect the legitimate
business interests of the Company, and are not overbroad, overlong, or unfair
and are not the result of overreaching, duress or coercion of any kind. The
Director further acknowledges and confirms that the compensation payable to the
Director under this Agreement is in consideration for the duties and obligations
of the Director hereunder, including the restrictive covenants contained in this
Article 7, and that such compensation is sufficient, fair and reasonable. The
Director further acknowledges and confirms that his full, uninhibited and
faithful observance of each of the covenants contained in this Article 7 will
not cause him any undue hardship, financial or otherwise, and that enforcement
of each of the covenants contained herein will not impair his ability to obtain
employment commensurate with his abilities and on terms fully acceptable to him
or otherwise to obtain income required for the comfortable support of him and
his family and the satisfaction of the needs of his creditors. The Director
acknowledges and confirms that his special knowledge of the business of the
Company is such as would cause the Company serious injury or loss if he were to
use such ability and knowledge to the benefit of a competitor or were to compete
with the Company in violation of the terms of this Article 7. The Director
further acknowledges that the restrictions contained in this Article 7 are
intended to be, and shall be, for the benefit of and shall be enforceable by,
the Company’s successors and assigns. The Director expressly agrees that upon
any breach or violation of the provisions of this Article 6, the Company shall
be entitled, as a matter of right, in addition to any other rights or remedies
it may have, to (i) temporary and/or permanent injunctive relief in any court of
competent jurisdiction as described in Article 7(h) hereof, and (ii) such
damages as are provided at law or in equity. The existence of any claim or cause
of action against the Company or its affiliates, whether predicated upon this
Agreement or otherwise, shall not constitute a defense to the enforcement of the
restrictions contained in this Article 7.

(g)     Reformation by Court.

In the event that a court of competent jurisdiction shall determine that any
provision of this Article 7 is invalid or more restrictive than permitted under
the governing law of such jurisdiction, then only as to enforcement of this
Article 7 within the jurisdiction of such court, such provision shall be
interpreted or reformed and enforced as if it provided for the maximum
restriction permitted under such governing law.

(h)     Extension of Time.

If the Director shall be in violation of any provision of this Article 7, then
each time limitation set forth in this Article 7 shall be extended for a period
of time equal to the period of time during which such violation or violations
occur. If the Company seeks injunctive relief from such violation in any court,
then the covenants set forth in this Article 7 shall be extended for a period of
time equal to the duration of such proceeding including all appeals by the
Director.

Page 15

Agreement – Hermann Buschor

--------------------------------------------------------------------------------

Exhibit 10



(i)     Injunction.

It is recognized and hereby acknowledged by the parties hereto that a breach by
the Director of any of the covenants contained in Article 7 of this Agreement
will cause irreparable harm and damage to the Company, the monetary amount of
which may be virtually impossible to ascertain. As a result, the Director
recognizes and hereby acknowledges that the Company shall be entitled to an
injunction from any court of competent jurisdiction enjoining and restraining
any violation of any or all of the covenants contained in Article 7 of this
Agreement by the Director or any of his affiliates, associates, partners or
agents, either directly or indirectly, and that such right to injunction shall
be cumulative and in addition to whatever other remedies the Company may
possess.

8.     Representations and Warranties of Director.

The Director represents and warrants to the Company that:

(a)     The Director’s employment will not conflict with or result in his breach
of any agreement to which he is a party or otherwise may be bound;

(b)     

The Director has not violated, and in connection with his employment with the
Company will not violate, any non-solicitation, non-competition or other similar
covenant or agreement of a prior employer by which he is or may be bound; and


(c)     

In connection with Director’s employment with the Company, he will not use any
confidential or proprietary information that he may have obtained in connection
with employment with any prior employer, with the exception of current or former
affiliates, parents, or subsidiaries of the company; and


(d)     

The Director has not (i) been convicted of any felony; or (ii) committed any
criminal act with respect to Director’s current or any prior employment; and


(e)     

The Director is not dependent on alcohol or the illegal use of drugs


9.     Mediation.

Except to the extent the Company has the right to seek an injunction under
Article 7(h) hereof, in the event a dispute arises out of or relates to this
Agreement, or the breach thereof, and if the dispute cannot be settled through
negotiation, the parties hereby agree first to attempt in good faith to settle
the dispute by mediation administered by the American Arbitration Association
under its Employment Mediation Rules before resorting to arbitration pursuant to
Section 11 hereof.

10.     Taxes.

Anything in this Agreement to the contrary notwithstanding, all payments
required to be made by the Company hereunder to the Director or his estate or
beneficiaries shall be subject to the withholding of such amounts relating to
taxes as the Company may reasonably determine it should withhold pursuant to any
applicable law or regulation. In lieu of withholding such amounts, in whole or
in part, the Company may, in its sole discretion, accept other provisions for
payment of taxes and withholding as required by law, provided it is satisfied
that all requirements of law affecting its responsibilities to withhold have
been satisfied.

Page 16

Agreement – Hermann Buschor

--------------------------------------------------------------------------------

Exhibit 10



11.     Arbitration.

(a)     Exclusive Remedy.

The parties recognize that litigation in federal or state courts or before
federal or state administrative agencies of disputes arising out of the
Director’s employment with the Company or out of this Agreement, or the
Director’s termination of employment or termination of this Agreement, may not
be in the best interests of either the Director or the Company, and may result
in unnecessary costs, delays, complexities, and uncertainty. The parties agree
that any dispute between the parties arising out of or relating to the
Director’s employment, or to the negotiation, execution, performance or
termination of this Agreement or the Director’s employment, including, but not
limited to, any claim arising out of this Agreement, claims under Title VII of
the Civil Rights Act of 1964, as amended, the Civil Rights Act of 1991, the Age
Discrimination in Employment Act of 1967, the Americans with Disabilities Act of
1990, Section 1981 of the Civil Rights Act of 1966, as amended, the Family
Medical Leave Act, the Employee Retirement Income Security Act, and any similar
federal, state or local law, statute, regulation, or any common law doctrine,
whether that dispute arises during or after employment shall be resolved by
arbitration in the State of Florida, in accordance with the National Employment
Arbitration Rules of the American Arbitration Association, as modified by the
provisions of this Article 11. Except as set forth below with respect to Article
7 of this Agreement, the parties each further agree that the arbitration
provisions of this Agreement shall provide each party with its exclusive remedy,
and each party expressly waives any right it might have to seek redress in any
other forum, except as otherwise expressly provided in this Agreement.
Notwithstanding anything in this Agreement to the contrary, the provisions of
this Article 11 shall not apply to any injunctions that may be sought with
respect to disputes arising out of or relating to Article 7 of this Agreement.
The parties acknowledge and agree that their obligations under this arbitration
agreement survive the expiration or termination of this Agreement and continue
after the termination of the employment relationship between the Director and
the Company. By election of arbitration as the means for final settlement of all
claims, the parties hereby waive their respective rights to, and agree not to,
sue each other in any action in a Federal, State or local court with respect to
such claims, but may seek to enforce in court an arbitration award rendered
pursuant to this Agreement. The parties specifically agree to waive their
respective rights to a trial by jury, and further agree that no demand, request
or motion will be made for trial by jury.

(b)     Arbitration Procedure and Arbitrator’s Authority.

In the arbitration proceeding, each party shall be entitled to engage in any
type of discovery permitted by the Federal Rules of Civil Procedure, to retain
its own counsel, to present evidence and cross-examine witnesses, to purchase a
stenographic record of the proceedings, and to submit post-hearing briefs. In
reaching his/her decision, the arbitrator shall have no authority to add to,
detract from, or otherwise modify any provision of this Agreement. The
arbitrator shall submit with the award a written opinion which shall include
findings of fact and conclusions of law. Judgment upon the award rendered by the
arbitrator may be entered in any court having competent jurisdiction.



Page 17

Agreement – Hermann Buschor

--------------------------------------------------------------------------------

Exhibit 10

(c)     Effect of Arbitrator’s Decision; Arbitrator’s Fees.

The decision of the arbitrator shall be final and binding between the parties as
to all claims which were or could have been raised in connection with the
dispute, to the full extent permitted by law. In all cases in which applicable
federal law precludes a waiver of judicial remedies, the parties agree that the
decision of the arbitrator shall be a condition precedent to the institution or
maintenance of any legal, equitable, administrative, or other formal proceeding
by the Director in connection with the dispute, and that the decision and
opinion of the arbitrator may be presented in any other forum on the merits of
the dispute. If the arbitrator finds that the Director was terminated in
violation of law or this Agreement, the parties agree that the arbitrator acting
hereunder shall be empowered to provide the Director with any remedy available
should the matter have been tried in a court, including equitable and/or legal
remedies, compensatory damages and back pay. The arbitrator’s fees and expenses
and all administrative fees and expenses associated with the filing of the
arbitration shall be borne by the non-prevailing party.

12.     Assignment.

The Company shall have the right to assign this Agreement and its rights and
obligations hereunder in whole, but not in part, to any corporation or other
entity with or into which the Company may hereafter merge or consolidate or to
which the Company may transfer all or substantially all of its assets, if in any
such case said corporation or other entity shall by operation of law or
expressly in writing assume all obligations of the Company hereunder as fully as
if it had been originally made a party hereto, but may not otherwise assign this
Agreement or its rights and obligations hereunder. The Director may not assign
or transfer this Agreement or any rights or obligations hereunder.

13.     Governing Law.

This Agreement shall be governed by and construed and enforced in accordance
with the internal laws of the State of Florida, without regard to principles of
conflict of laws.

14.     Jurisdiction and Venue.

The parties acknowledge that a substantial portion of the negotiations and
administration execution of this Agreement occurred or shall occur in Miami,
Florida, and that, therefore, without limiting the jurisdiction or venue of any
other federal or state courts, each of the parties irrevocably and
unconditionally (i) agrees that any suit, action or legal proceeding arising out
of or relating to this Agreement which is expressly permitted by the terms of
this Agreement to be brought in a court of law, shall be brought in the courts
of record of the State of Florida or the court of the United States; (ii)
consents to the jurisdiction of each such court in any such suit, action or
proceeding; (iii) waives any objection which it or he may have to the laying of
venue of any such suit, action or proceeding in any of such courts; and (iv)
agrees that service of any court papers may be effected on such party by mail,
as provided in this Agreement, or in such other manner as may be provided under
applicable laws or court rules in such courts.

15.     Survival.

The respective rights and obligations of the parties hereunder shall survive any
termination of the Director’s employment hereunder, including without
limitation, the Company’s obligations under Article 6 and the Director’s
obligations under Article 7 above, and the expiration of the Term of Employment,
to the extent necessary to the intended preservation of such rights and
obligations.

Page 18

Agreement – Hermann Buschor

--------------------------------------------------------------------------------

Exhibit 10



16.     Notices.

All notices required or permitted to be given hereunder shall be in writing and
shall be personally delivered by courier, sent by registered or certified mail,
return receipt requested or sent by confirmed facsimile transmission addressed
as set forth herein. Notices personally delivered, sent by facsimile or sent by
overnight courier shall be deemed given on the date of delivery and notices
mailed in accordance with the foregoing shall be deemed given upon the earlier
of receipt by the addressee, as evidenced by the return receipt thereof, or
three (3) days after deposit in the U.S. mail. Notice shall be sent (i) if to
the Company, addressed to 2829 Bird Avenue, Suite 12, Miami, FL 33133 Attention:
Robert Miller, and (ii) if to the Director, to his address as reflected on the
payroll records of the Company, or to such other address as either party shall
request by notice to the other in accordance with this provision.

17.     Benefits; Binding Effect.

This Agreement shall be for the benefit of and binding upon the parties hereto
and their respective heirs, personal representatives, legal representatives,
successors and, where permitted and applicable, assigns, including, without
limitation, any successor to the Company, whether by merger, consolidation, sale
of stock, sale of assets or otherwise.

18.     Right to Consult with Counsel; No Drafting Party.

The Director acknowledges having read and considered all of the provisions of
this Agreement carefully, and having had the opportunity to consult with counsel
of his own choosing, and, given this, the Director agrees that the obligations
created hereby are not unreasonable. The Director acknowledges that he has had
an opportunity to negotiate any and all of these provisions and no rule of
construction shall be used that would interpret any provision in favor of or
against a party on the basis of who drafted the Agreement.

19.     Severability.

The invalidity of any one or more of the words, phrases, sentences, clauses,
provisions, sections or articles contained in this Agreement shall not affect
the enforceability of the remaining portions of this Agreement or any part
thereof, all of which are inserted conditionally on their being valid in law,
and, in the event that any one or more of the words, phrases, sentences,
clauses, provisions, sections or articles contained in this Agreement shall be
declared invalid, this Agreement shall be construed as if such invalid word or
words, phrase or phrases, sentence or sentences, clause or clauses, provisions
or provisions, section or sections or article or articles had not been inserted.
If such invalidity is caused by length of time or size of area, or both, the
otherwise invalid provision will be considered to be reduced to a period or area
which would cure such invalidity.

20.     Waivers.

The waiver by either party hereto of a breach or violation of any term or
provision of this Agreement shall not operate nor be construed as a waiver of
any subsequent breach or violation.



Page 19

Agreement – Hermann Buschor

--------------------------------------------------------------------------------

Exhibit 10

21.     Damages; Attorneys Fees.

Nothing contained herein shall be construed to prevent the Company or the
Director from seeking and recovering from the other damages sustained by either
or both of them as a result of its or his breach of any term or provision of
this Agreement. In the event that either party hereto seeks to collect any
damages resulting from, or the injunction of any action constituting, a breach
of any of the terms or provisions of this Agreement, then the party found to be
at fault shall pay all reasonable costs and attorneys' fees of the other.

22.     Waiver of Jury Trial.

The Director hereby knowingly, voluntarily and intentionally waives any right
that the Director may have to a trial by jury in respect of any litigation based
hereon, or arising out of, under or in connection with this Agreement and any
agreement, document or instrument contemplated to be executed in connection
herewith, or any course of conduct, course of dealing statements (whether verbal
or written) or actions of any party hereto.

23.     No Set-off or Mitigation.

The Company’s obligation to make the payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Company may have against the Director or others.

24.     Section Headings.

The article, section and paragraph headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

25.     No Third Party Beneficiary.

Nothing expressed or implied in this Agreement is intended, or shall be
construed, to confer upon or give any person other than the Company, the parties
hereto and their respective heirs, personal representatives, legal
representatives, successors and permitted assigns, any rights or remedies under
or by reason of this Agreement.

26.     Counterparts.

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same instrument and agreement.



Page 20

Agreement – Hermann Buschor

--------------------------------------------------------------------------------

Exhibit 10

27.     Indemnification.

(a)     Subject to limitations imposed by law, the Company shall indemnify and
hold harmless the Director to the fullest extent permitted by law from and
against any and all claims, damages, expenses (including attorneys' fees),
judgments, penalties, fines, settlements, and all other liabilities incurred or
paid by him in connection with the investigation, defense, prosecution,
settlement or appeal of any threatened, pending or completed action, suit or
proceeding, whether civil, criminal, administrative or investigative and to
which the Director was or is a party or is threatened to be made a party by
reason of the fact that the Director is or was an officer, employee or agent of
the Company, or by reason of anything done or not done by the Director in any
such capacity or capacities, provided that the Director acted in good faith, in
a manner that was not grossly negligent or constituted willful misconduct and in
a manner he reasonably believed to be in or not opposed to the best interests of
the Company, and, with respect to any criminal action or proceeding, had no
reasonable cause to believe his conduct was unlawful. The Company also shall pay
any and all expenses (including attorney's fees) incurred by the Director as a
result of the Director being called as a witness in connection with any matter
involving the Company and/or any of its officers or directors.

(b)     

The Company shall pay any expenses (including attorneys' fees), judgments,
penalties, fines, settlements, and other liabilities incurred by the Director in
investigating, defending, settling or appealing any action, suit or proceeding
described in this Article 27 in advance of the final disposition of such action,
suit or proceeding. The Company shall promptly pay the amount of such expenses
to the Director, but in no event later than 10 days following the Director's
delivery to the Company of a written request for an advance pursuant to this
Article 27, together with a reasonable accounting of such expenses.


(c)     

The Director hereby undertakes and agrees to repay to the Company any advances
made pursuant to this Article 27 if and to the extent that it shall ultimately
be found that the Director is not entitled to be indemnified by the Company for
such amounts.


(d)     

The Company shall make the advances contemplated by this Article 27 regardless
of the Director's financial ability to make repayment, and regardless whether
indemnification of the Indemnitee by the Company will ultimately be required.
Any advances and undertakings to repay pursuant to this Article 27 shall be
unsecured and interest-free. The provisions of this Article 27 shall survive the
termination of the Term of Employment or expiration of the term of this
Agreement.


(e)     The provisions of this Article 27 shall survive the termination of the
Term of Employment or expiration of the term of this Agreement.

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.



COMPANY:      DIRECTOR:

Abakan Inc.      Hermann Buschor          



/s/ Robert Miller     /s/ Hermann Buschor

Robert Miller      Hermann Buschor                     Andrew Sherman

President



Page 21

Agreement – Hermann Buschor

--------------------------------------------------------------------------------



EXHIBIT A
FORM OF RELEASE
 
GENERAL RELEASE OF CLAIMS



Hermann Buschor (“Director”), for himself and his family, heirs, executors,
administrators, legal representatives and their respective successors and
assigns, in exchange for the consideration received pursuant to Articles 6(c)
(in the case of Disability), Articles 6(e) or 6(f) (other than the Accrued
Obligations) of the Employment Agreement to which this release is attached as
Exhibit A (the “Employment Agreement”), does hereby release and forever
discharge Abakan Inc. (the “Company”), its subsidiaries, affiliated companies,
successors and assigns, and its current or former directors, officers,
employees, shareholders or agents in such capacities (collectively with the
Company, the “Released Parties”) from any and all actions, causes of action,
suits, controversies, claims and demands whatsoever, for or by reason of any
matter, cause or thing whatsoever, whether known or unknown including, but not
limited to, all claims under any applicable laws arising under or in connection
with Director’s employment or termination thereof, whether for tort, breach of
express or implied employment contract, wrongful discharge, intentional
infliction of emotional distress, or defamation or injuries incurred on the job
or incurred as a result of loss of employment. Director acknowledges that the
Company encouraged him to consult with an attorney of his choosing, and through
this General Release of Claims encourages him to consult with his attorney with
respect to possible claims under the Age Discrimination in Employment Act
(“ADEA”) and that he understands that the ADEA is a Federal statute that, among
other things, prohibits discrimination on the basis of age in employment and
employee benefits and benefit plans. Without limiting the generality of the
release provided above, Director expressly waives any and all claims under ADEA
that he may have as of the date hereof. Director further understands that by
signing this General Release of Claims he is in fact waiving, releasing and
forever giving up any claim under the ADEA as well as all other laws within the
scope of this paragraph 1 that may have existed on or prior to the date hereof.
Notwithstanding anything in this paragraph 1 to the contrary, this General
Release of Claims shall not apply to (i) any actions to enforce rights arising
under, or any claim for benefits which may be due Director pursuant to, the
Employment Agreement, (ii) any rights or claims that may arise as a result of
events occurring after the date this General Release of Claims is executed,
(iii) any indemnification rights Director may have as a former officer or
director of the Company or its subsidiaries or affiliated companies, (iv) any
claims for benefits under any directors’ and officers’ liability policy
maintained by the Company or its subsidiaries or affiliated companies in
accordance with the terms of such policy, and (v) any rights as a holder of
equity securities of the Company.

Director represents that he has not filed against the Released Parties any
complaints, charges, or lawsuits arising out of his employment, or any other
matter arising on or prior to the date of this General Release of Claims, and
covenants and agrees that he will never individually or with any person file, or
commence the filing of, any charges, lawsuits, complaints or proceedings with
any governmental agency, or against the Released Parties with respect to any of
the matters released by Director pursuant to paragraph 1 hereof (a
“Proceeding”); provided, however, Director shall not have relinquished his right
to commence a Proceeding to challenge whether Director knowingly and voluntarily
waived his rights under ADEA.

Director hereby acknowledges that the Company has informed him that he has up to
twenty-one (21) days to sign this General Release of Claims and he may knowingly
and voluntarily waive that twenty-one (21) day period by signing this General
Release of Claims earlier. Director also understands that he shall have seven
(7) days following the date on which he signs this General Release of Claims
within which to revoke it by providing a written notice of his revocation to the
Company.

Page 22

Exhibit A –Agreement – Hermann Buschor

--------------------------------------------------------------------------------

Exhibit 10



Director acknowledges that this General Release of Claims will be governed by
and construed and enforced in accordance with the internal laws of the State of
Florida applicable to contracts made and to be performed entirely within such
State.

Director acknowledges that he has read this General Release of Claims, that he
has been advised that he should consult with an attorney before he executes this
general release of claims, and that he understands all of its terms and executes
it voluntarily and with full knowledge of its significance and the consequences
thereof.

This General Release of Claims shall take effect on the eighth day following
Director’s execution of this General Release of Claims unless Director’s written
revocation is delivered to the Company within seven (7) days after such
execution.



____________________________

Hermann Buschor



_______________, 20__



Page 23

Exhibit A –Agreement – Hermann Buschor